DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 05/31/22.
The reply filed 05/31/22 affects the application 16/642,835 as follows:
Claims 1, 8, 13-15, 18, 20 have been amended. Claims 2-4 have been canceled. New claim 35 has been added. Applicant’s amendments have overcome the rejection made under 35 U.S.C. 112(b). The rejections of the office action mailed 12/29/21 have been modified as necessitated by Applicant’s amendments and are set forth herein below. 
The responsive is contained herein below.
Claims 1, 5-24, 35 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-9, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghazaly et al. (Molecular Cancer Therapeutics, Abstracts: AACR-NCI-EORTC International Conference: Molecular Targets and Cancer Therapeutics; November 5-9, 2015; Boston, MA) in view of Marsh et al. (Am J Clin Oncol. 1992 Apr;15(2):115-8).
Claim 1 is drawn to a method of treating cancer, comprising administering an effective
amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373), or a pharmaceutically acceptable salt thereof, to a patient in need thereof over a period of one to four hours.
	Ghazaly et al. disclose that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is the first Nucleotide Analogue able to bypass the key drug resistance mechanisms associated with 5-fluorouracil (5-FU) and 5-fluorodeoxyuridine (FUDR) that severely hinder their clinical activity (see abstract). The key cellular mechanisms causing drug resistance in cancer cells are the limited expression of activating kinases and nucleoside transporters, and overexpression of catabolic enzymes. The anti-neoplastic activity of 5-FU is largely attributed to its active metabolite, 5-fluorodeoxyuridine monophosphate (FdUMP), which inhibits the enzyme thymidylate synthase. As it already bears the monophosphate moiety, NUC-3373 is a pre-activated form of the active anti-cancer agent FdUMP (see abstract). Furthermore, Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity (see abstract).
	Furthermore, Ghazaly et al. disclose that the cytotoxicity of 5-FU and the ProTide NUC-3373 was monitored with EC in vitro viability assays using 4 colorectal (Colo-205-luc; HT-29; HCT-116 and SW620); 3 lung (H1975; H1703 and SK-MES-1); 2 ovarian(OVCAR3 and A2780); 1 acute lymphoblastic leukemia (CCRF-CEM) and 1 cervix (HeLa) human tumour cell lines (see Methods). Also, Ghazaly et al. disclose that NUC-3373 was more cytotoxic than 5-FU, achieving 2 to 333 fold lower EC values in the majority of cancer cell lines tested (see Results)
In addition, Ghazaly et al. disclose that in colorectal cancer xenografts, NUC-3373 demonstrated greater tumour growth inhibition (47%) than 5-FU (25%) (see Results). In addition, Ghazaly et al. disclose that the novel ProTide, NUC-3373, overcomes the key cancer resistance mechanisms associated with 5-FU. NUC-3373 has efficacy in vitro and in vivo, and is resistant to DPD-mediated degradation, and that a Phase I/II clinical study at Oxford University has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants with advanced solid tumours (see Conclusions).
The difference between Applicant’s claimed method and the method taught by Ghazaly et al. is that Ghazaly et al. do not explicitly disclose or exemplify administering the NUC-3373 to a patient, per se, for a period one to four hours to treat a cancer. 
However, Ghazaly et al. disclose or suggest that NUC-3373 can be used to treat cancer and that clinical activity of NUC-3373 in participants (patients) with advanced solid tumours has been initiated.
Marsh et al. disclose that because of possibly better activity against colorectal cancer of 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] compared to 5-fluorouracil (5-FU), and because of improved therapeutic results of leucovorin (LV) modulation of 5-FU, they carried out a phase II study of systemic FUdR and LV in 5-FU-treated patients with metastatic colorectal cancer (see abstract). Furthermore, Marsh et al. disclose that weekly regimens consisted of a 4-hour infusion of LV, 200 mg/m2, and at 2 hours, a 2-hour infusion of FUdR, 30 mg/kg, with weekly dose escalation, as tolerated, to a maximum of 60 mg/kg (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat cancer such as colorectal (colon) comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
One having ordinary skill in the art would have been motivated to treat cancer such as colorectal (colon) comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
It should be noted that the use of different routes of administration of active anticancer drugs such as 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373), 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] and 5-FU such as by continuous infusion, intravenous infusion and bolus (e.g.; single dose) administrations are common in the art and is well within the purview of a skilled artisan. Also, it is obvious to treat cancers or tumors such as lung, ovarian, acute lymphoblastic leukemia and cervix as taught by Ghazaly et al.

Claims 10-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghazaly et al. and Marsh et al. as applied in claim 1 above, and further in view of Del Re et al. (Pharmacogenomics 2016;17(1):5-9).
Claim 10 is drawn to the method according to claim 1, wherein the patient also suffers from hand-foot syndrome.
The difference between Applicant’s claimed method and the method taught by Ghazaly et al. and Marsh et al. is that Ghazaly et al. and Marsh et al. do not disclose administering the NUC-3373 to a patient who also suffers from hand-foot syndrome. 
Del Re et al. disclose that DPD is the rate-limiting enzyme involved in the metabolism of 5-fluorouracil and its prodrugs, capecitabine and tegafur (abstract). Furthermore, Del Re et al. disclose that many cases of severe toxicities by fluoropyrimidines are reported in the literature, sometimes with lethal outcome, due to a poor or null metabolizer phenotype, and that the exon 14-skipping mutation IVS14+1G>A and the c.2846A>T are the most common deficient variants, and that many additional variants of the DPYD gene with unclear functional significance have been reported (see abstract). In addition, Del Re et al. disclose that a patient with metastatic breast cancer who received capecitabine and trastuzumab at standard doses, and that at six days after beginning capecitabine, the patient developed fever, leucopenia and neutropenia, mucositis, hand-foot syndrome, multiple organ dysfunction and eventually died (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat cancer such as breast cancer comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient such as a patient who also suffers from hand-foot syndrome has developed from being treated with capecitabine as disclosed by Del Re et al., over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
One having ordinary skill in the art would have been motivated to treat cancer such as breast cancer comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient such as a patient who also suffers from hand-foot syndrome has developed from being treated with capecitabine as disclosed by Del Re et al., over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
It should be noted that it is obvious to treat said cancer comprising administering NUC-3373 to a patient or subject that has the IVS14+1G>A DPYD variant (DPYD*2A) mutation, since Del Re et al. disclose that many cases of severe toxicities by fluoropyrimidines (which includes 5FU or capecitabine) are reported in the literature, sometimes with lethal outcome, due to a poor or null metabolizer phenotype, and that the exon 14-skipping mutation IVS14+1G>A and the c.2846A>T are the most common deficient variants, and that many additional variants of the DPYD gene with unclear functional significance have been reported. Furthermore, it should be noted that it is well known in the art that DPYD*2A is strongly associated with fluoropyrimidine-induced severe and life-threatening toxicity.
Consequently, based on Ghazaly et al., Marsh et al. and Del Re et al. it is obvious to treat  cancer in a patient or subject that is deficient or partially deficient in dihydropyrimidine dehydrogenase (DPD) such as a patient or subject with deficient variants or variants of the DPYD gene and DPYD*2A, comprising administering to the patient or subject 5-fluoro-2'-deoxyuridine-S'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373), since DPD deficiency is caused by mutations in the DPYD gene and also since DPYD*2A is strongly associated with fluoropyrimidine-induced severe and life-threatening toxicity; and also since Ghazaly et al. disclose that NUC-3373, overcomes the key cancer resistance mechanisms associated with 5-FU (a fluoropyrimidine of which DPYD*2A  is associated).
Also, it should be noted that it is obvious to treat said cancer comprising administering NUC-3373 to a patient or subject who has previously exhibited intolerance for 5FU or capecitabine or has a family history of intolerance for 5FU or capecitabine, especially since Del Re et al. disclose that many cases of severe toxicities by fluoropyrimidines (which includes 5FU or capecitabine) are reported in the literature, and it obvious to treat such a patient having cancer such as breast cancer who is treated with 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) and who Ghazaly et al. disclose that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is the first Nucleotide Analogue able to bypass the key drug resistance mechanisms associated with 5-fluorouracil (5-FU) and 5-fluorodeoxyuridine (FUDR) that severely hinder their clinical activity, and that NUC-3373, overcomes the key cancer resistance mechanisms associated with 5-FU.
Furthermore, it should be noted that based on Ghazaly et al., Marsh et al. and Del Re et al. it is obvious to select a patient or subject with cancer for treatment with 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373), and also to determine whether the subject has hand-foot syndrome such as to more effectively treat said patient or subject, and if it is determined that the patient or subject has hand-foot syndrome, to treat the patient or subject for said cancer comprising administering 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) to the patient or subject.

Response to Arguments
Applicant's arguments with respect to claims 1, 5-24, 35 have been considered but are not found convincing.
The Applicant argues that a person skilled in the art would not be motivated to combine the FUdR administration schedule of Marsh et al. with the teaching of Ghazaly et al. for at least the following reasons: 1) The administration schedule used in Marsh et al. was by the authors’ own admission a failure, precluding a reasonable expectation of success; 2) The treatment regimens laid out in the concluding paragraphs of Marsh administer FUdR over a long period of time, and at a minimum, five days, which is very difficult for the patient; and 3) Marsh et al. contains several reports on different dosages and administration timing. Thus, a person skilled in the art would be unable to select from the wide range of possible administration regimes.
However, based on Ghazaly et al., a person skilled in the art would be motivated to combine the FUdR administration schedule of Marsh et al. with the teaching of Ghazaly et al. That is, even if the administration schedule used in Marsh et al. was a failure this would provide motivation to administer the 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) to the patient or subject with reasonable expectation of success, especially since  Ghazaly et al. disclose that the novel ProTide, NUC-3373, overcomes the key cancer resistance mechanisms associated with 5-FU, and that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is the first Nucleotide Analogue able to bypass the key drug resistance mechanisms associated with 5-fluorouracil (5-FU) and 5-fluorodeoxyuridine (FUDR) that severely hinder their clinical activity; and thus it is obvious expect that ProTide, NUC-3373 would overcome any said failure such as by overcoming cancer resistance mechanisms associated with 5-FU or FUdR, clinically in patients (e.g.; humans), per se. In addition, Marsh et al. also disclose that weekly regimens consisted of a 4-hour infusion of LV, 200 mg/m2, and at 2 hours, a 2-hour infusion of FUdR, 30 mg/kg. And, it is obvious to administer the NUC-3373 for a similar time such as 2 hours as used or disclosed by Marsh et al., especially since it is obvious to administer the NUC-3373 for similar time period as FUdR such as to overcome the cancer resistance to FUdR which is also administered for 2 hours, in patients (e.g.; humans), per se. It should be noted that a 2-hour time period of administration is encompassed by the time period claimed for the administration of NUC-3373 by Applicant. Also, it should be noted that Applicant’s method as claimed which comprises administering NUC-3373 does not exclude later administration such as another administration of NUC-3373 a week later or weekly. Also, even if Marsh et al. contains several reports on different dosages and administration timing, it is obvious to use different dosages and administration timing disclosed by Marsh et al., and to also determine which dosage or dosages, administration timing(s), regimens and time period of administration would provide the best efficacious or effective treatment of said cancer. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer such as colorectal (colon) comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
The Applicant argues that it has been unexpectedly discovered that NUC-3373 can be successfully administered to a patient with a short duration of infusion, for example over 1-4 hours. The combination of NUC- 3373 and a short administration schedule is much more tolerable for the patient, less toxic than FUdR (given over short or long administration) and achieves high efficacy.
However, based on Ghazaly et al. and Marsh et al., it is obvious to expect that NUC-3373 in combination with FUdR or 5-FU would be successfully administered to a patient for duration of infusion, for example over 1-4 hours such as for 2-hours, and be much more tolerable for the patient, be less toxic than FUdR (given over short or long administration) and achieve good or high efficacy, especially since Ghazaly et al. disclose that results from formal toxicology assessments support the initiation of human clinical studies, and Marsh et al. disclose that for weekly administration of NUC-3373 by intravenous infusion, doses used were chosen from prior clinical experience with FUdR (3) and LV combined with 5-FU, with escalation planned as permitted by lack of toxicity.  Furthermore, it is obvious to administer NUC-3373 for a duration as short as possible such as for 2-hours as disclosed by Marsh et al. for their clinical patient (e.g.; human) studies. Also, it should be noted that Applicant’s method as claimed (e.g.; in independent claim 1) does not require any specific means or routes of administration of NUC-3373 such as infusion, and also as claimed it can treat all cancers which are numerous, which Applicant claims is unexpected. That is, Applicant’s arguments that their results and data are unexpected or surprising are not convincing, let alone demonstrate unobviousness vis-á-vis the prior art commensurate with the scope of protection sought.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer such as colorectal (colon) comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
The Applicant argues that as shown in the table below, different infusion schedules of 5-FU (i.e. short-term infusion given either as a bolus or given by infusion over approximately 30 mins vs long-term continuous infusion generally given over approx. 46 hours) result in substantially different toxicity profiles. In contrast, NUC-3373 can be effectively administered over two to four hours. This dose regime provides not only an improved toxicity profile, but also a disease control rate nearly three times higher than that observed with FUdR in Marsh et al. (62% with NUC-3373 vs. 24% in the Marsh et al. study). The patients treated by Marsh et al. had received one to two previous courses of treatment, whereas the patients in the NUC-3373 study had between two and thirteen previous lines of therapy. NUC-3373, when administered over two to four hours, offered these extremely difficult to treat patients a minimally toxic and highly effective treatment option.
However, based on Ghazaly et al. and Marsh et al., it is obvious to expect that NUC-3373 in combination with FUdR or 5-FU would be successfully administered to a patient for duration of infusion, for example over 1-4 hours such as for 2-hours, and be much more tolerable for the patient, be less toxic than FUdR (given over short or long administration) and achieve good or high efficacy, especially since Ghazaly et al. disclose that results from formal toxicology assessments support the initiation of human clinical studies, and Marsh et al. disclose that for weekly administration of NUC-3373 by intravenous infusion, doses used were chosen from prior clinical experience with FUdR (3) and LV combined with 5-FU, with escalation planned as permitted by lack of toxicity.  Furthermore, it is obvious to administer NUC-3373 for a duration as short as possible such as for 2-hours as disclosed by Marsh et al. for their clinical patient (e.g.; human) studies. Also, it should be noted that Applicant’s method as claimed (e.g.; in independent claim 1) does not require any specific means or routes of administration of NUC-3373 such as infusion, and also as claimed it can treat all cancers which are numerous, which Applicant claims is unexpected. That is, Applicant’s arguments that their results and data are unexpected or surprising are not convincing, let alone demonstrate unobviousness vis-á-vis the prior art commensurate with the scope of protection sought.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer such as colorectal (colon) comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
The Applicant argues that as can be seen in the Table below, the applicant has found that short-term dosing (2- or 4-hour infusion) of NUC-3373 surprisingly yielded zero cases of any grade neutropenia, zero cases of G3/G4 diarrhea, zero cases of G3/G4 mucositis/stomatitis, and zero cases of any grade hand-foot syndrome.
However, based on Ghazaly et al. and Marsh et al., it is obvious to expect that NUC-3373 in combination with FUdR or 5-FU would be successfully administered to a patient for duration of infusion, for example over 1-4 hours such as for 2-hours, and be much more tolerable for the patient, be less toxic than FUdR (given over short or long administration) and achieve good or high efficacy, especially since Ghazaly et al. disclose that results from formal toxicology assessments support the initiation of human clinical studies, and Marsh et al. disclose that for weekly administration of NUC-3373 by intravenous infusion, doses used were chosen from prior clinical experience with FUdR (3) and LV combined with 5-FU, with escalation planned as permitted by lack of toxicity.  Furthermore, it is obvious to administer NUC-3373 for a duration as short as possible such as for 2-hours as disclosed by Marsh et al. for their clinical patient (e.g.; human) studies, and thus not to expect any grade neutropenia, G3/G4 diarrhea, G3/G4 mucositis/stomatitis nor any case of hand-foot syndrome in clinical patients, especially since Ghazaly et al. do not disclose such cases, and they also point out that their results from formal toxicology assessments support the initiation of human clinical studies. 
Also, it should be noted that Applicant’s method as claimed (e.g.; in independent claim 1) does not require any specific means or routes of administration of NUC-3373 such as infusion, and also as claimed it can treat all cancers which are numerous, which Applicant claims is unexpected. That is, Applicant’s arguments that their results and data are unexpected or surprising are not convincing, let alone demonstrate unobviousness vis-á-vis the prior art commensurate with the scope of protection sought.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer such as colorectal (colon) comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
The Applicant argues that a person of skill in the art would be well aware of the enhanced toxicity associated with short-term dosing of 5-FU and that continuous administration over a long (e.g., 48h) time period mitigates some of that toxicity. Knowing the toxicity risks of short-term dosing of 5-FU, the person skilled in the art would also be concerned that short-term dosing of the phosphoramidate derivative of 5-FU (NUC-3373) would also lead to increased toxicities and so proceed with a long-term dosing schedule.
However, based on Ghazaly et al. and Marsh et al., it is obvious to expect that NUC-3373 in combination with FUdR or 5-FU would be successfully administered to a patient for duration of infusion, for example over 1-4 hours such as for 2-hours, and be much more tolerable for the patient, be less toxic than FUdR (given over short or long administration) and achieve good or high efficacy, especially since Ghazaly et al. disclose that results from formal toxicology assessments support the initiation of human clinical studies, and Marsh et al. disclose that for weekly administration of NUC-3373 by intravenous infusion, doses used were chosen from prior clinical experience with FUdR (3) and LV combined with 5-FU, with escalation planned as permitted by lack of toxicity.  Furthermore, it is obvious to administer NUC-3373 for a duration as short as possible such as for 2-hours as disclosed by Marsh et al. for their clinical patient (e.g.; human) studies, and thus not to expect any increased toxicities in clinical patients, especially since Ghazaly et al. do not disclose such cases, and they also point out that their results from formal toxicology assessments support the initiation of human clinical studies. 
Also, it should be noted that Applicant’s method as claimed (e.g.; in independent claim 1) does not require any specific means or routes of administration of NUC-3373 such as infusion, and also as claimed it can treat all cancers which are numerous, which Applicant claims is unexpected. That is, Applicant’s arguments that their results and data are unexpected or surprising are not convincing, let alone demonstrate unobviousness vis-á-vis the prior art commensurate with the scope of protection sought.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer such as colorectal (colon) comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
The Applicant argues that because 30-60% patients treated with fluoropyrimidine nucleoside drugs develop hand-foot syndrome (see [0042] of the specification), a person skilled in the art would expect that NUC-3373, a fluoropyrimidine nucleotide that generates the same active metabolite, would also cause hand-foot syndrome. Thus, it is therefore surprising that NUC-3373 does not cause hand-foot syndrome. It is even more surprising that NUC-3373 can be used to treat cancer in patients who already have hand-foot syndrome, particularly when the hand-foot syndrome was caused by another fluoropyrimidine nucleoside drug such as 5FU, capecitabine, or tegafur. This surprising benefit of NUC-3373 is not taught by Ghazaly et al. or Marsh et al. alone or when combined with the teaching of Del Re et al.
However, the Examiner does not consider it surprising that the administration of NUC-3373 and a fluoropyrimidine nucleoside drug does not cause hand-foot syndrome, especially since Ghazaly et al. and Marsh et al. do not disclose that as 5FU, FUdR or NUC-3373 causes hand-foot syndrome. Also, even if fluoropyrimidine nucleoside drugs is known to cause hand-foot syndrome in some cases as argued by Applicant it is also known not to cause hand-foot syndrome in some cases, and thus it is not surprising that the administration of NUC-3373 and a fluoropyrimidine nucleoside drug does not cause hand-foot syndrome, especially the administration of a particular or specific fluoropyrimidine nucleoside drug such as FUdR.  Furthermore, it should be noted that the fact that 30-60% patients treated with fluoropyrimidine nucleoside drugs develop hand-foot syndrome also means that it is obvious to also expect that the administration of NUC-3373 and a fluoropyrimidine nucleoside drug does not cause hand-foot syndrome, especially in some cases where 70% of patients do not get hand-foot syndrome 30% (i.e.; 100%-30%). In addition, it is obvious to one of ordinary skill in art to adjust or modified the dose or dosage of the NUC-3373 and a fluoropyrimidine nucleoside drug so as to prevent or reduce adverse effects such as cause hand-foot syndrome, based on factors such as health condition and type of patient treated. Furthermore, it is obvious to expect that the overcoming of cancer resistance mechanisms associated with 5-fluorouracil (5-FU) and 5-fluorodeoxyuridine (FUDR) due to NUC-3373 would also result in a reduction in adverse effects such as hand-foot syndrome.
Also, Del Re et al. disclose that DPD is the rate-limiting enzyme involved in the metabolism of 5-fluorouracil and its prodrugs, capecitabine and tegafur (abstract). Furthermore, Del Re et al. disclose that many cases of severe toxicities by fluoropyrimidines are reported in the literature, sometimes with lethal outcome, due to a poor or null metabolizer phenotype, and that the exon 14-skipping mutation IVS14+1G>A and the c.2846A>T are the most common deficient variants, and that many additional variants of the DPYD gene with unclear functional significance have been reported (see abstract). In addition, Del Re et al. disclose that a patient with metastatic breast cancer who received capecitabine and trastuzumab at standard doses, and that at six days after beginning capecitabine, the patient developed fever, leucopenia and neutropenia, mucositis, hand-foot syndrome, multiple organ dysfunction and eventually died (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer such as breast cancer comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient such as a patient who also suffers from hand-foot syndrome has developed from being treated with capecitabine as disclosed by Del Re et al., over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
The Applicant argues that NUC-3373 surprisingly has the same active metabolite, but not toxic metabolites, as 5-FU. Example 1 demonstrates that administration of NUC-3373 to a patient delivers high levels of FUDR monophosphate but does not produce measurable levels of the metabolites implicated in hand foot syndrome. 
However, determining that NUC-3373 surprisingly has the same active metabolite, but not toxic metabolites, as 5-FU does not make Applicant’s claimed method as unexpected or unobvious over Ghazaly et al. and Marsh et al.  The Examiner considers production an active metabolite of NUC-3373 and 5-FU a mechanism(s) by which these drugs or compounds are involved in the cancer treatment. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer such as colorectal (colon) comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
The Applicant argues that the Examiner acknowledges that Del Re et al. teaches that 5FU, Tegafur and capecitabine are not suitable for patients that have DPD deficiency, but also asserts that since NUC-3373 is an analogue or derivative of FUdR, a person skilled in the art would expect it to have similar clinical utility. Therefore, the person skilled in the art would expect NUC-3373 is not suitable for treating DPD deficient patients. The finding that NUC-3373 does not result in appreciable levels of dhFU and FBAL implies that it relies on a different metabolic pathway than other fluoropyrimidines and can work effectively even in DPD deficient patients. The surprising discovery that NUC-3373 could be used in DPD deficient cancer patients could not have been predicted from the teaching of Ghazaly et al. and Marsh et al. in view of Del Re et al.
However, on the contrary, the Examiner the pointed out that Del Re et al. disclose that DPD is the rate-limiting enzyme involved in the metabolism of 5-fluorouracil and its prodrugs, capecitabine and tegafur (abstract). Furthermore, Del Re et al. disclose that many cases of severe toxicities by fluoropyrimidines are reported in the literature, sometimes with lethal outcome, due to a poor or null metabolizer phenotype, and that the exon 14-skipping mutation IVS14+1G>A and the c.2846A>T are the most common deficient variants, and that many additional variants of the DPYD gene with unclear functional significance have been reported (see abstract). In addition, Del Re et al. disclose that a patient with metastatic breast cancer who received capecitabine and trastuzumab at standard doses, and that at six days after beginning capecitabine, the patient developed fever, leucopenia and neutropenia, mucositis, hand-foot syndrome, multiple organ dysfunction and eventually died (see abstract). 
That is, Del Re et al. do not disclose administering FUdR, 5-FU or NUC-3373, but rather administering capecitabine and trastuzumab. More importantly, Del Re et al. disclose or suggest that patients can lack the enzyme DPD.  Furthermore, Del Re et al. do not disclose that FUdR, 5-FU or NUC-3373 cannot safely treat patients with the most common deficient variants, the exon 14-skipping mutation IVS14+1G>A and the c.2846A>T, nor that toxic effects would result from such treatment. Moreover, based on Ghazaly et al., Marsh et al. and Del Re et al., as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat cancer such as breast cancer comprising administering an amount of 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) such as by continuous infusion, to a patient such as a patient who also suffers from hand-foot syndrome has developed from being treated with capecitabine as disclosed by Del Re et al., over a period of up to 10 hours such as for 2 or 4 hours as disclosed or suggested by Marsh et al. for 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] of which that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) is an analogue or derivative, and which like 5-fluoro-2'-deoxyuridine [floxuridine (FUdR)] also treats cancer such as colorectal (colon) cancer as taught by Ghazaly et al., especially since Ghazaly et al. disclose that NUC-3373 has potent in vitro and in vivo biological activity, NUC-3373 has efficacy in vitro and in vivo in cancers or tumors such as colorectal, lung, ovarian, acute lymphoblastic leukemia and cervix human tumor cell lines, and also that clinical study has been initiated to explore the safety, pharmacokinetic and clinical activity of NUC-3373 in participants (patients) with advanced solid tumours, and also since one of ordinary skill in the art would expect that 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373) would have the same utility of treating cancer in a patient.
Also, based on Ghazaly et al., Marsh et al. and Del Re et al. it is obvious to treat  cancer in a patient or subject that is deficient or partially deficient in dihydropyrimidine dehydrogenase (DPD) such as a patient or subject with deficient variants or variants of the DPYD gene and DPYD*2A, comprising administering to the patient or subject 5-fluoro-2'-deoxyuridine-S'-O-[1-naphthyl (benzoxy-L-alaninyl)] phosphate (NUC-3373), since DPD deficiency is caused by mutations in the DPYD gene and also since DPYD*2A is strongly associated with fluoropyrimidine-induced severe and life-threatening toxicity; and also since Ghazaly et al. disclose that NUC-3373, overcomes the key cancer resistance mechanisms associated with 5-FU (a fluoropyrimidine of which DPYD*2A  is associated).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623